DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Bissing, Reg. No. 70,334 on September 10, 2021.
The application has been amended as follows:
IN THE CLAIMS:
In Claim 1, line 5 is moved below line 8. After moving the line 5, the lines 5-8 of Claim 1 reads:
“wherein, the electronically tunable metamaterial comprises non-linear elements as at least one of: lumped non-linear elements provided in the electronically tunable metamaterial and non- linear materials provided in at least one layer of the electronically tunable metamaterial, and
wherein each non-linear element is configured to be independently tunable, and”.
Allowable Subject Matter
Claims 1, 4-11, and 13-20 are allowed. Specifically, the independent claims 1 and 13 are allowed over the prior arts. The dependent claims 4-11, 17 and 19 are allowed due to their dependencies to the said independent claim 1. The dependent claims 14-16, 18 and 20 are allowed due to their dependencies to the said independent claim 13.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, the prior arts fail to teach or reasonably suggest a tunable waveguide system comprising an electronically tunable metamaterial wherein the electronically tunable metamaterial comprises non-linear elements, and wherein each non-linear element is configured to be independently tunable, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844